Citation Nr: 0010973	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-33 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1987 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1995 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in which the RO 
denied the veteran's claim of entitlement to service 
connection for residuals of a left knee injury.  

The veteran was scheduled for a Board hearing on April 13, 
2000.  The veteran was duly notified but failed to report for 
that hearing.  The veteran's claim will be considered based 
on the evidence currently on the record as provided in 38 
C.F.R. § 20.702(d) (1999).


FINDING OF FACT

The veteran has presented competent evidence that he has 
current residuals of a left knee injury that was incurred 
during service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a left knee disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The evidence shows that in August 1993 the veteran claimed 
entitlement to service connection for a left knee condition 
(possible meniscus tear.)  
The veteran's March 1987 enlistment examination revealed no 
abnormality of the left knee.

In a November 1992 examination in service, the veteran 
complained that he noticed a shooting pain in the anterior 
shin to the left knee after running.  He also complained that 
the left knee felt looser than the right.  Slight laxity of 
the left knee was noted and a diagnosis of minimal medial 
collateral ligament laxity was made.

In a follow up examination later in November 1992, the 
veteran indicated that he suffered chronic knee pain on the 
lateral aspect of the left knee while walking.  The examining 
physician provided a diagnosis of left knee pain syndrome.

During a February 1993 service examination, the veteran 
stated that he had twisted his left knee in a skiing accident 
one month earlier.  He complained of knee tenderness and 
medial collateral strain was diagnosed.

During a May 1993 examination, the veteran complained that he 
had suffered chronic left knee pain since his January skiing 
accident.  He also indicated that he suffered pain upon 
running and prolonged standing.  Mild tenderness to palpation 
was noted.  Chronic pain syndrome was diagnosed.

In his June 1993 separation examination and a July 1993 
examination report, the veteran noted that he still suffered 
from painful knees.  The examining physician cited bilateral 
arthritis of the knees by history of pain, and ligaments 
within normal limits.

During a November 1993 VA examination, the veteran complained 
of intermittent pain for the past two years.  No injury of 
the knees was reported, other than that from the 1992 skiing 
accident.  Nonspecific knee pain, probably of ligament or 
meniscus origin, was diagnosed.  There was no opinion given 
as to whether the diagnosis was related to service.

An April 1994 private treatment report noted the veteran's 
complaints of pain and stiffness of the left knee after 
exercise.  An X-ray was to be performed when the veteran got 
out of school.

In a September 1994 VA examination, the veteran stated that 
he had some intermittent, generalized discomfort in the left 
knee, especially while playing sports.  There were no knee 
abnormalities noted.  There was also no evidence of 
limitation of motion of the left knee upon examination.  X-
rays of the left knee revealed no degenerative changes or 
other abnormalities, including meniscal tearing.

In an October 1997 VA examination, the veteran complained of 
a painful left knee with walking, running or jumping, going 
up stairs or with prolonged sitting.  Examination revealed 
full range of motion of the left knee.  The medial and 
lateral collateral ligaments were stable and no rotatory 
instability was noted.  Patellofemoral crepitation and 
compression pain were noted, however.  X-rays of the left 
knee revealed a mild lateral patellar tilting and diminished 
lateral patellar facet joint space.  Chondromalacia patella 
was diagnosed.

According to the examining physician, the condition was not 
related to service.  The physician stated:

I do not believe he is service connected 
for chondromalacia of the patella.  This 
is a chronic condition that is 
predisposed to mild patellar malalignment 
and is aggravated by running, walking, 
and jumping activity and does correlate 
with severity with advancing age.  
However the patient's chondromalacia pre-
existed the service dates as well as 
continued after the service dates.  
Absent any significant trauma or activity 
that caused exacerbation or swelling, 
pain or disability while in the service, 
I do not see any indication that this is 
service connected for any type of 
activity or duties performed while on 
active duty.

I.  Laws and regulations

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of disease or 
injury in service in the form of lay or medical evidence, and 
of a nexus between the in service injury or disease and the 
current disability in the form of medical evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  
VA has a duty to assist a claimant who has submitted a well-
grounded claim.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In regard to establishing a well-grounded claim, the second 
and third Caluza elements (incurrence and nexus evidence) can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
post-service continuity of symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Service connection also may be established under section 
3.303(b) by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period; and (2) present disability 
from it.  Savage, 10 Vet. App. at 495.  Section 3.303(b) 
provides that continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Moreover, a condition "noted during service" 
does not require any type of special or written 
documentation, such as being recorded in an examination 
report, either contemporaneous to service or otherwise, for 
purposes of showing that the condition was observed during 
service or during the presumption period.  Id. at 496-97.  
Either evidence contemporaneous with service or the 
presumption period or evidence that is post service or post 
presumption period may suffice.  Id.  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
However, medical evidence is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  


III.  Analysis

The Board finds that the veteran has presented evidence of a 
well grounded claim for service connection based upon the 
provisions of 38 U.S.C.A. § 5107(b) that is, the claim is 
plausible or capable of substantiation. 

The veteran is currently diagnosed with chondromalacia 
patella of the left knee.  The Board finds, therefore, that 
the first Caluza element has been satisfied because there is 
a current medical diagnosis of disability.  See Caluza, 7 
Vet. App. at 506.

The Board observes that service medical records provide 
competent evidence that the knee disorder was present during 
service.  In November 1992, diagnoses of minimal medial 
collateral ligament laxity and medial collateral strain were 
made after the veteran complained of pain with exercise or 
prolonged standing.  Medial collateral strain was diagnosed 
in February 1993 after a skiing accident.  The Board finds, 
therefore, that the second Caluza element has been satisfied.  
Id.  

The findings of treatment in service for knee pain, the 
separation examination report which noted a bilateral knee 
condition, and the fact that the veteran filed his claim 
contemporaneously with separation from service are sufficient 
evidence of a finding of a current condition and a 
relationship to service.  See Hampton v. Gober, 10 Vet. App. 
481, 482 (1997).

The Board further notes that on the most recent examination, 
the examiner suggested that if there was evidence of 
significant trauma in service, such trauma could serve as the 
basis for a conclusion that the veteran's chondromalacia was 
aggravated in service.  As previously noted the record does 
contain evidence of such trauma in service.  Thus, the 
examiner's opinion could be read as competent evidence of a 
nexus between the currently diagnosed left knee disability 
and service.

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for residuals of a 
left knee injury is well grounded. 


ORDER

The claim of entitlement to service connection for residuals 
of a left knee injury is well grounded.


REMAND

Because the claim of entitlement to service connection for 
residuals of a left knee injury is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining an 
adequate VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The physician who examined the veteran for VA in October 1997 
concluded that the veteran's current knee condition pre-
existed service but he provided no basis for his finding.  He 
suggested that he might have found the condition service 
connected if there had been significant trauma or disability 
while in service.  He then failed to discuss the in-service 
skiing accident and pain and swelling upon prolonged running, 
walking and standing, in the context of significant trauma or 
disability.  Thus, the bases for the physician's opinion are 
not provided.  The Board concludes that a fuller opinion is 
required in order to fairly adjudicate the veteran's claim.  
VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Crowe v. Brown, 7 Vet. App. 
238 (1994), that even if the veteran's disability is properly 
found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(a).

For the reasons stated above, this case is hereby REMANDED 
for the following:

1.  The RO should refer the records in 
this case to the physician who examined 
the veteran in October 1997 for an 
opinion as to whether the veteran's 
current knee condition is at least as 
likely as not associated with the knee 
problems which he experienced during his 
military service and the continuing knee 
problems he has experienced since his 
release from service.  The examiner 
should specifically, comment on whether 
the reported inservice ski injury 
resulted in a permanent increase in the 
severity of the left knee disability.  
The examiner should also be requested to 
state whether any current knee disability 
clearly and unmistakably pre-existed 
service, and the basis for that 
conclusion.

If this physician is not available, or if 
this physician cannot provide an opinion 
without another examination of the 
veteran, the veteran should be scheduled 
for another examination.  The physician 
should review the evidence in the claims 
folder and provide the opinions requested 
in the previous paragraph.

3.  After completing any additional 
development deemed necessary, and 
ensuring that the requested development 
has been completed to the extent 
possible, the RO should readjudicate the 
issue on appeal in light of any 
additional evidence added to the records 
assembled for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that any examinations 
requested in this remand are deemed necessary to evaluate his 
claim, and that, a failure without good cause to report for 
requested examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 
 


